Title: William Carmichael to John Adams, 25 Jan. 1786
From: Carmichael, William
To: Adams, John


          
            
              Sir
            
            

              Madrid

               25th. Jany 1786
            
          

          Permit me to present to your Excellencys friendly notice Richard
            Harrison Esqre. a Gentleman from the State of Virginia who
            has resided in Cadiz more than five years, during which Period he has disinterestedly
            served the Public, first at the request of Mr Jay &
            since from the Necessity of having some one at that Place in the Character of Consul to
            aid & assist such Americans whose Interests might require his immediate
            Interference with the Spanish Government of that Port. Altho’ without a proper
            commission his personal Conduct has been such as to procure him the Esteem of all Ranks
            there whether Natives or Foreigners, & there are few or none of the Consuls from
            Other Nations who have been treated with so much distinction by the first Officers of
            the Government than he has been. The Nature of his situation exposed him to unavoidable
            Disbursements as well to releive the Distresses of Many of his Countrymen, as to support
            a character considered & respect a public one. I mention these circumstances,
            because I am persuaded they will excuse the Liberty I take in Recommending Mr Harrison to Your friendly Offices not only during his
            residence in England but also to your friends in Congress for whom he will take your
            Excellencys commands
          I have the honor to be / with great Respect / Your Exc.ys / Most Obedt Humble Sert

          
            
              Wm. Carmichael
            
          
        